Citation Nr: 1738762	
Decision Date: 09/13/17    Archive Date: 09/22/17

DOCKET NO.  16-53 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to nonservice-connected burial and plot allowance.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

W. Yates, Counsel



INTRODUCTION

The Veteran served on active duty from September 1952 to July 1957.  The Veteran died in June 2015, and the appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from        a September 2015 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The appellant is seeking entitlement to nonservice-connected burial and plot allowance.  The criteria to grant this claim includes if the Veteran had an original claim pending at the time of his death and has been found entitled to compensation or pension from a date prior to the date of his death.  See 38 C.F.R. § 3.1705(b)(3).

A review of the Veteran's claims file revealed that he had pending claims seeking service connection for bilateral hearing loss, tinnitus, and psychiatric disorder at the time of his death.  As noted in the September 2016 Statement of the Case, these issues were being referred to the AOJ for a decision for accrued benefit purposes.  Unfortunately, this readjudication has not yet happened.

The Board finds the issue of entitlement to nonservice-connected burial and plot allowance to be inextricably intertwined with the pending claims seeking service connection for bilateral hearing loss, tinnitus, and psychiatric disorder for accrued 
benefit purposes. Consequently, adjudication of the issue of entitlement to nonservice-connected burial and plot allowance must be delayed until consideration of the pending service connection claims is completed.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991); see also Ephraim v. Brown, 5 Vet. App. 549, 550 (1993) (inextricably intertwined claims should be remanded together).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Take all necessary actions to adjudicate the pending claims seeking service connection for bilateral hearing loss, tinnitus, and psychiatric disorder for accrued benefits purposes.  These issues should only be returned to the Board if a timely appeal of these issues is perfected.

2.  Once the above actions have been completed, the claim on appeal must be adjudicated.  If the benefit sought remains denied, a supplemental statement of the case must be provided to the Veteran and his representative. After they have had an adequate opportunity to respond, the appeal must be returned    to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




